DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12-14, 18, 21, 23-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (fig. 3 & ¶¶ 0035-0036 of the instant specification, hereinafter referenced as ‘AAPA’) in view of Liaw et al. (PG Pub. No. US 2019/0311969 A1).
Regarding claim 1, AAPA teaches a semiconductor device (¶¶ 0035-0037 & fig. 3: 300), comprising: 
a plurality of fins (¶ ¶ 0035: 312) on a substrate (¶ 0035, not illustrated) and extending in a first direction (fig. 3: 312 extend in a horizontal direction); 
a long channel gate (¶ 0036: 324) disposed over a first portion of the plurality of fins (fig. 3: 324 disposed over first portion of fins 312); and 
a gate contact comprising a gate contact base (¶ 0036: 326), 
wherein the long channel gate is active (implicit: long channel gate 324 is disposed in active area 328 of LC device 320, and therefore meets the broadest reasonable interpretation of “active”).
AAPA does not teach the gate contact further comprises an extended portion that extends into an active area from the gate contact base outside the active area, wherein the long channel gate is longer than the extended portion in the first direction and in a second direction different from the first direction such that an entirety of the extended portion is formed on the long channel gate.
Liaw teaches a gate contact (¶ 0116: 1064) comprising an extended portion that extends into an active area from the gate contact base outside the active area (see annotated fig. 24 below: 1064 includes a portion extending above active fins, corresponding to 312 of AAPA, from a base portion above inactive STI region), wherein the long channel gate is longer than the extended portion in the first direction and in a second direction different from the first direction such that an entirety of the extended portion is formed on the long channel gate (figs. 23-24: active gate 1108/1012/1102/1110 longer than extending portion of 1064 in a first direction parallel to fin-extending direction, and a second direction perpendicular to fin-extending direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the long channel contact of AAPA with an extended portion, as a means to reduce resistance of gate electrodes, providing a circuit for use in high speed applications (Liaw, ¶ 0122).
[AltContent: textbox (Second direction)][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Base portion)][AltContent: textbox (Extended portion)][AltContent: arrow][AltContent: roundedrect][AltContent: arrow]
    PNG
    media_image1.png
    571
    451
    media_image1.png
    Greyscale

Regarding claim 3, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the extended portion has generally a same length as the gate contact base in the first direction (Liaw, fig. 20: extended portions of 1064, overlapping fins 991, and base portion of 1064, overlapping gate via 1058 and STI, have same general length in fin-extending direction).




[AltContent: textbox (Second direction)][AltContent: arrow][AltContent: textbox (First direction)][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: arrow][AltContent: roundedrect][AltContent: textbox (Extended portion)]
    PNG
    media_image2.png
    692
    504
    media_image2.png
    Greyscale


Regarding claim 4, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the extended portion extends over at least one of the plurality of fins (Liaw, fig. 24: extended portion of 1064 extends over plurality of fins 921 and/or 991).

Regarding claim 5, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the extended portion extends over the plurality of fins (Liaw, fig. 24: extended portion of 1064 extends over plurality of fins 921 and/or 991).

Regarding claim 6, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the long channel gate is disposed over the first portion of the plurality of fins on a first portion of the substrate (AAPA, fig. 3: 324 disposed over first portion of fins 321 on portion of substrate comprising LC device 320) and the active area is a first active area of the first portion of the plurality of fins (AAPA, first plurality of fins 321 disposed in active area 328), the semiconductor device further comprising: 
a short channel gate (AAPA, ¶ 0035: 314) disposed over a second portion of the plurality of fins on a second portion of the substrate (AAPA, ¶ 0035 & fig. 3: 314 disposed over second portion of fins 321 on second portion of non-illustrated substrate); and 
a second gate contact (AAPA, ¶ 0035: 316) outside a second active area of the second portion of the plurality of fins (AAPA, ¶ 0035 & fig. 3: 316 disposed outside active area 318), wherein the short channel gate is active (implicit: short channel gate 314 is disposed in active area 318 of SC device 310, and therefore meets the broadest reasonable interpretation of “active”).

Regarding claim 7, AAPA in view of Liaw teaches the semiconductor device of claim 6, further comprising: 
another long channel gate disposed over a third portion of the plurality of fins on a third portion of the substrate (AAPA, ¶¶ 0030, 0036: long-channel devices disclosed in plural form, such that another LC device 320 comprising another long-channel gate 324 on a third portion of the non-illustrated substrate is implicitly disclosed); and 
a third gate contact comprising another gate contact base and another extended portion that extends into a third active area of the third portion of the plurality of fins from the another gate contact base outside the third active area (AAPA, ¶¶ 0030, 0036: the another LC device 320 implicitly includes another gate contact base 326, as modified to include the extended portion of Liaw), 
wherein the another long channel gate is active (implicit: long channel gate 324 is disposed in active area 328 of LC device 320, and therefore meets the broadest reasonable interpretation of “active”) and longer than the another extended portion in the first direction and in the second direction such that an entirety of the another extended portion is formed on the another long channel gate (Liaw, figs. 23-24: active gate 1108/1012/1102/1110 longer than extending portion of 1064 in a first direction parallel to fin-extending direction, and a second direction perpendicular to fin-extending direction).
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, the additional features recited in claim 7 are mere duplication of essential working parts recited in claim 1.

Regarding claim 12, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the substrate comprises at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon-germanium alloy, gallium arsenide or indium phosphide (AAPA, ¶ 0036: non-illustrated substrate comprises silicon).

Regarding claims 13-14, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the extended portion and the gate contact base are made of a same material, including at least one of titanium nitride, titanium aluminum nitride, titanium aluminum, aluminum, copper or tungsten (Liaw, ¶ 0126: portions of 1064 extending over STI and active fins comprise at least one of TiN, W, Al, Cu).

Regarding claim 18, AAPA in view of Liaw teaches the semiconductor device of claim 17, wherein the extended portion has a common centerline with the gate contact base (Liaw, fig. 23: base and extended portions of 1024 comprise a common centerline in a direction orthogonal to fins 911 and/or 921).

Regarding claim 21, AAPA teaches a method of fabricating a semiconductor device (¶¶ 0035-0037 & fig. 3: 300), comprising: 
forming a plurality of fins (¶ ¶ 0035: 312) on a substrate (¶ 0035, not illustrated) and extending in a first direction (fig. 3: 312 extend in a horizontal direction); 
forming a long channel gate (¶ 0036: 324) disposed over a first portion of the plurality of fins (fig. 3: 324 disposed over first portion of fins 312); and 
forming a gate contact comprising a gate contact base (¶ 0036: 326), 
wherein the long channel gate is active (implicit: long channel gate 324 is disposed in active area 328 of LC device 320, and therefore meets the broadest reasonable interpretation of “active”).
AAPA does not teach forming the gate contact further comprises forming an extended portion that extends into an active area from the gate contact base outside the active area, wherein the long channel gate is longer than the extended portion in the first direction and in a second direction different from the first direction such that an entirety of the extended portion is formed on the long channel gate.
Liaw teaches a gate contact (¶ 0116: 1064) comprising an extended portion that extends into an active area from the gate contact base outside the active area (see annotated fig. 24 below: 1064 includes a portion extending above active fins, corresponding to 312 of AAPA, from a base portion above inactive STI region), wherein the long channel gate is longer than the extended portion in the first direction and in a second direction different from the first direction such that an entirety of the extended portion is formed on the long channel gate (figs. 23-24: active gate 1108/1012/1102/1110 longer than extending portion of 1064 in a first direction parallel to fin-extending direction, and a second direction perpendicular to fin-extending direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the long channel contact formation of AAPA with an extended portion, as a means to reduce resistance of gate electrodes, providing a circuit for use in high speed applications (Liaw, ¶ 0122).
 
Regarding claim 23, AAPA in view of Liaw teaches the method of claim 21, wherein the extended portion has generally a same length as the gate contact base in the first direction (Liaw, fig. 20: extended and base portions of 1064 have same general length in fin-extending direction).

Regarding claim 24, AAPA in view of Liaw teaches the method of claim 21, wherein the extended portion extends over at least one of the plurality of fins (Liaw, fig. 24: extended portion of 1064 extends over plurality of fins 921 and/or 991).

Regarding claim 25, AAPA in view of Liaw teaches the method of claim 21, wherein the extended portion extends over the plurality of fins (Liaw, fig. 24: extended portion of 1064 extends over plurality of fins 921 and/or 991).

Regarding claim 26, AAPA in view of Liaw teaches the method of claim 21, wherein the long channel gate is disposed over the first portion of the plurality of fins on a first portion of the substrate (AAPA, fig. 3: 324 disposed over first portion of fins 321 on portion of substrate comprising LC device 320) and the active area is a first active area of the first portion of the plurality of fins (AAPA, first plurality of fins 321 disposed in active area 328), the method further comprising: 
forming a short channel gate (AAPA, ¶ 0035: 314) disposed over a second portion of the plurality of fins on a second portion of the substrate (AAPA, ¶ 0035 & fig. 3: 314 disposed over second portion of fins 321 on second portion of non-illustrated substrate); and 
forming a second gate contact (AAPA, ¶ 0035: 316) outside a second active area of the second portion of the plurality of fins (AAPA, ¶ 0035 & fig. 3: 316 disposed outside active area 318), wherein the short channel gate is active (implicit: short channel gate 314 is disposed in active area 318 of SC device 310, and therefore meets the broadest reasonable interpretation of “active”).

Regarding claim 27, AAPA in view of Liaw teaches the method of claim 26, further comprising: 
forming another long channel gate disposed over a third portion of the plurality of fins on a third portion of the substrate (AAPA, ¶¶ 0030, 0036: long-channel devices disclosed in plural form, such that another LC device 320 comprising another long-channel gate 324 on a third portion of the non-illustrated substrate is implicitly disclosed); and 
forming a third gate contact comprising another gate contact base and another extended portion that extends into a third active area of the third portion of the plurality of fins from the another gate contact base outside the third active area (AAPA, ¶¶ 0030, 0036: the another LC device 320 implicitly includes another gate contact base 326, as modified to include the extended portion of Liaw), 
wherein the another long channel gate is active (implicit: long channel gate 324 is disposed in active area 328 of LC device 320, and therefore meets the broadest reasonable interpretation of “active”) and longer than the another extended portion in the first direction and in the second direction such that an entirety of the another extended portion is formed on the another long channel gate (Liaw, figs. 23-24: active gate 1108/1012/1102/1110 longer than extending portion of 1064 in a first direction parallel to fin-extending direction, and a second direction perpendicular to fin-extending direction).
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, the additional features recited in claim 7 are mere duplication of essential working parts recited in claim 1.

Regarding claim 30, AAPA in view of Liaw teaches the method of claim 21, wherein the extended portion and the gate contact base are made of a same material and formed in a same process (Liaw, ¶ 0126: portions of 1064 comprises contiguous material extending over STI and active fins comprise at least one of TiN, W, Al, Cu).

Claims 2, 15, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw as applied to claims 1 and 21 above, and further in view of Hou et al. (PG Pub. No. US 2011/0140203 A1).
Regarding claims 2 and 22, AAPA in view of Liaw teaches the semiconductor device of claim 1 and the method of claim 21, comprising an extended portion and a gate contact base (see annotated fig. 20 of Liaw above: extended portion of 1064 overlapping fins 991, base portion of 1064 overlapping gate via 1058).
AAPA in view of Liaw does not teach wherein the extended portion has a smaller length than the gate contact base in the first direction.
Hou teaches a gate contact (¶ 0017: 216, similar to 326 of AAPA and/or 1064 of Liaw) overlapping a metal feature (¶ 0020: 254, similar to 1058 of Liaw), including embodiments wherein the gate contact is formed in a T shape (¶ 0021-0022 & figs. 7-11: gate contacts 294 and/or 324 comprises a T-shape), such that an extended portion has a smaller length than a gate contact base in a fin-extending direction (¶ 0023 & fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact of AAPA in view of Liaw with the dimensions of Hou, as a means to increase contact area, reducing contact resistance, and to increase the packing density (Hou, ¶ 0017).

Regarding claim 15, AAPA in view of Liaw teaches the semiconductor device of claim 1, comprising a gate contact (326 of AAPA, 1064 of Liaw).
AAPA in view of Liaw is silent to the dimensions of the gate contact, and therefore does not teach wherein the gate contact base has a length in a range of 30nm to 300nm.
Hou teaches a finfet device (¶ 0035, similar to that of AAPA and/or Liaw) including a gate contact structure (¶ 0017: 216, similar to 326 of AAPA and/or 1064 of Liaw) with a length in a range of 30nm to 300nm (¶ 0017: 216 has a lateral dimension from about 60 nm to about 120 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact of AAPA in view of Liaw with the dimensions of Hou, as a means to provide a size sufficient to increase contacting area as well as increase packing density (Hou, ¶ 0017).
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, AAPA in view of Liaw and Hou teaches the semiconductor device of claim 15, comprising a gate contact including a base portion and an extended portion (Liaw, first portion of 1064 overlying STI and second portion of 1064 overlying active fins 911/991).
AAPA in view of Liaw and Hou as applied to claim 15 above is silent to wherein the extended portion has a length that is approximately 10nm narrower than the length of the gate contact base.  However, AAPA in view of Liaw and Hou does teach modifying gate contact shapes (Hou, ¶ 0021-0022 & figs. 7-11) such that sizes of gate contact components are optimized for contact area and device density (Hou, ¶ 0021), and gate contact dimensions in the nm-scale (Hou, ¶ 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the contact dimensions of AAPA in view of Liaw and Hou, as a means to optimize device performance, density, and functionality.
Furthermore meeting the limitation “the extended portion has a length that is approximately 10nm narrower than the length of the gate contact base” would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 19, AAPA in view of Liaw teaches the semiconductor device of claim 1, comprising a gate contact extended portion (Liaw, portion of 1064 extending across active fins 911/991) and a first direction (fin-extending direction of AAPA and/or Liaw).
AAPA in view of Liaw is silent to the dimensions of the gate contact, and therefore does not teach wherein the extended portion has a length in a range of 20nm to 290nm in the first direction.
Hou teaches a finfet device (¶ 0035, similar to that of AAPA and/or Liaw) including a gate contact extension (¶ 0017: 216, similar to 326 of AAPA and/or 1064 of Liaw, includes a portion extending into active area 206, similar to 318/328 of AAPA) with a length in a range of 30nm to 300nm in a first direction (¶ 0017: in at least one embodiment, 216 has a dimension of about 40 nm in a direction orthogonal to gate 210).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the contact extension length of AAPA in view of Liaw and Hou, as a means to optimize device performance, density, and functionality.
Furthermore meeting the limitation “the extended portion has a length in a range of 20nm to 290nm in the first direction” would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). 

 Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw as applied to claims 7 and 27 above, and further in view of Peng et al. (PG Pub. No. US 2017/0170278 A1).
Regarding claims 8 and 28, AAPA in view of Liaw teaches the semiconductor device of claim 7 and the method of claim 27, comprising a first portion of a substrate (AAPA, first LC device 320), a second portion of the substrate (AAPA, first SC device 310), and a third portion of the substrate (AAPA, another LC device 320).  AAPA further teaches separating a silicon (Si) substrate into 3 separate regions using conventional shallow trench isolation (STI) processes (¶ 0043).
AAPA in view of Liaw is silent to wherein the first portion of the substrate, the second portion of the substrate, and the third portion of the substrate are isolated from each other by one or more shallow trench isolation (STI) areas. 
Peng teaches a semiconductor device (fig. 17: 200) including first and second portions of a substrate (¶ 0019: short-channel L1 region and long-channel L3 region, similar to 310 and 320 of AAPA) isolated from each other by one or more shallow trench isolation (STI) areas (¶ 0016 & fig. 3A: short-channel region isolated from long-channel region by STI 218).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device and method of AAPA in view of Liaw with the STI of Peng, as a means to provide electrical isolation between individual device regions, such as long-channel regions, short-channel regions, NMOS regions, and PMOS regions.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw as applied to claim 1 above, and further in view of Chern et al. (PG Pub. No. US 2014/0183652 A1). 
Regarding claim 9, AAPA in view of Liaw teaches the semiconductor device of claim 8, wherein the first portion and the third portion of the substrate are long-channel device regions (AAPA, fig. 3: LC device(s) 324) and the second portion of the substrate is a short-channel device region (AAPA, fig. 3: SC device(s) 310).  AAPA in view of Liaw further teaches conventional circuit designs include both short channel transistors and long channel transistors (AAPA, ¶ 0033), and short channel transistors may be used for logic circuits, and long channel transistors may be used for analog / radio frequency (RF) circuits (AAPA, ¶ 0033).
AAPA in view of Liaw does not explicitly teach the first portion and the third portion of the substrate are configured for analog circuits and/or radio frequency circuits and the second portion of the substrate is configured for logic circuits.
Chern teaches semiconductor devices (¶ 0011: finFETs, similar to that of AAPA and/or Liaw), wherein analog circuits are configured with longer channel lengths that logic circuits (¶ 0035: channel lengths of digital devices are in a range from about 15 nm to about 30 nm, analog devices on the same die as the digital devices have channel lengths in a range from about 100 nm to about 1000 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate portions of AAPA in view of Liaw with the circuit types of Chern, as a means to provide highly integrated mixed-signal circuits (similar to the conventional circuit of AAPA) with both optimum speed and high output resistance (Chern, ¶ 0035).

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw as applied to claims 1 and 21 above, and further in view of Liu et al. (PG Pub. No. US 2020/0243517 A1).
Regarding claims 10 and 29, AAPA in view of Liaw teaches the semiconductor device of claim 1 and the method of claim 21, comprising a substrate (AAPA, ¶ 0035).  AAPA in view of Liaw further teaches fins protruding from the substrate (AAPA, ¶¶ 0035-0036: fins 312 and 322 protrude from the substrate).
AAPA in view of Liaw does not teach wherein the substrate is a bulk semiconductor substrate.
Liu teaches a finfet device (¶ 0055 & fig. 3: 300, similar to AAPA and/or Liaw), wherein fins (¶ 0046: 210, 212, 214, 216, and/or 218, similar to 312/322 of AAPA) protrude from a substrate (¶ 0046: 202), and further teaches fabricating a plurality of fins from a bulk substrate (¶ 0061 & figs. 4A-4C: fins 406 fabricated from bulk substrate 404).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of AAPA in view of Liaw with the bulk substrate of Liu, as a means to use known manufacturing methods, such as masking and etching, provide fins protruding from a substrate (Liu, ¶ 0061).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the bulk substrate of Liu is suitable to form protruding fins.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw as applied to claim 1 above, and further in view of Inaba (PG Pub. No. US 2010/0025767 A1).
Regarding claim 11, AAPA in view of Liaw teaches the semiconductor device of claim 1, comprising a substrate (AAPA, ¶ 0035).  AAPA in view of Liaw further teaches fins protruding from the substrate (AAPA, ¶¶ 0035-0036: fins 312 and 322 protrude from the substrate).
AAPA in view of Liaw does not teach wherein the substrate is a silicon on insulator substrate.
Inaba teaches a finFET semiconductor device (figs. 1-2 & 9B, similar to AAPA and/or Liaw) including fins (f26-f28 and/or 54, similar to 312 and/or 322 of AAPA) protruding from a substrate (¶¶ 0035 & fig. 2: F26-f28 protrude from substrate 11/12), wherein the substrate is a silicon on insulator substrate (¶ 0103: 51/52/54, similar to 11/12/f26-f28 of fig. 2, includes an SOI substrate).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of AAPA in view of Liaw with the SOI substrate of Inaba, as a means to use known manufacturing methods, such as masking and etching, provide fins protruding from a substrate (Inaba, ¶ 0107).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the SOI substrate of Inaba is suitable to form protruding fins.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw and Hou as applied to claim 15 above, and further in view of Tsai et al. (PG Pub. No. US 2020/0365698 A1).
Regarding claim 16, AAPA in view of Liaw and Hou teaches the semiconductor device of claim 15, comprising a gate contact base (326 of AAPA, portion of 1064 of Liaw, portion of 216 of Hou).
AAPA in view of Liaw and Hou does not teach wherein the gate contact base has a height in a range of 10nm to 50nm.
Tsai teaches a finFET device (¶ 0010 & figs. 1, 11: 100, similar to AAPA and/or Liaw and/or Hou) including gate contact base (¶ 0068: 1105, similar to 326 of AAPA), wherein the gate contact base has a height in a range of 10nm to 50nm (¶ 0073: 1105 formed to an overall height of between about 5 nm and about 45 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact base of AAPA in view of Liaw and Hou with the height of Tsai, as a means to make electrical contact to overlying metallization structures, enabling functionality of the circuit.
 Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liaw as applied to claim 1 above, and further in view of Pethe et al. (PG Pub. No. US 2014/0077305 A1).
Regarding claim 20, AAPA in view of Liaw teaches the semiconductor device of claim 1, wherein the semiconductor device is incorporated into an integrated circuit device (AAPA, ¶ 0037).  AAPA in view of Liaw teaches conventional semiconductor devices include logic functionality (AAPA, ¶¶ 0033, 0037). 
AAPA in view of Liaw is silent to the device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a component in an automotive vehicle.
Pethe teaches gate contact structures (¶ 0067: 680, similar to 316/326 of AAPA and/or 1064 of Liaw) comprised by integrated circuit transistors (¶ 0070, similar to the conventional device of AAPA), wherein the integrated circuit includes devices such as laptop, a netbook, a notebook, an ultrabook, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, an entertainment control unit, a digital camera, a portable music player, or a digital video recorder (¶¶ 0076-0077).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the circuit of AAPA in view of Liaw in the device of Pethe, as a means to provide the device with increased number of memory or logic devices on a chip (such as those of AAPA), lending to the fabrication of products with increased capacity (Pethe, ¶ 0002).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894